Conviction for transporting intoxicating liquor; punishment, one year in the penitentiary.
Officers having information that appellant was coming from Oklahoma into Montague county, Texas, with a carload of whisky, waited for him on the road, stopped him, searched his car and found twenty-four gallons of whisky. Appellant introduced no testimony.
We find in the record three bills of exception. The first complains of the refusal of a peremptory instruction of acquittal. It was properly refused.
The second and third bills are identical in all things save that one complains of the testimony of one officer, and the other of similar testimony given by the other officer. The ground of objection to said testimony was that the officers had no probable cause for searching appellant's car. The court heard evidence in the absence of the jury, and overruled the objections made by appellant. There seems no doubt of the fact that the officers were informed by a man, whom they had reason to believe was telling the truth, that appellant had gone to Oklahoma for a carload of whisky. Not knowing how soon or when appellant might return, the officers went at once to the point where they waited for appellant. They received their information late in the afternoon, and appellant came along the road about 7:30 o'clock. We think the trial court correctly overruled the objections.
Finding no error in the record, the judgment is affirmed.
Affirmed.